BELCHER, Judge.
The conviction is for felony theft; the punishment, five years.
The accomplice testified that he, the appellant and another person entered a liquor store with the plan “to tap the till” after diverting the attention of the operator. He further testified that they had been in the store only a few minutes when the operator went to the back of the store, at which time the appellant took more than $500 in money from the cash register; that they left and later divided the money.
Mrs. White, the operator of the store, identified the appellant at the trial as one of the persons who entered the store. She testified that the appellant was standing near the cash register when she went to the back of the store to get some merchandise for a customer, and when she returned the appellant and his companions were gone; that when she started to make change in the sale, she discovered that the money had been taken from the cash register. The testimony shows that more than $500 was taken from the cash register, and that no one had the consent of Mrs. White or the owner of the store to take the money.
The appellant did not testify or offer any evidence.
There are no formal or informal bills of exception, and no brief has been filed on behalf of the appellant-
*186The evidence is sufficient to sustain the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.